DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-14, 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Quigley, Jr. (US Patent 6,075,056).
Quigley, Jr. et al. disclose a composition comprising at least one steroid, betamethasone dipropionate; an emulsifying agent, glyceryl monostearate; water; a water-immiscible substance;  a polymer; wherein the composition is substantially free of propellant and propylene glycol (EXAMPLE 10).  Quigley Jr. et al. disclose the composition further comprises a penetration enhancer, i.e. polyoxyethylene cetyl ether at a concentration of 2%.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 9,364,485. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,439,911. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-21 of U.S. Patent No. 9,433,630. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,655,907. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 9,778,851. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,9, 11-16, 18 and 19 of U.S. Patent No. 9,877,974. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,956,231. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.
Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-16 of U.S. Patent No. 10,064,875. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-, 7-9, 11-15, 17-19 and 21-24 of U.S. Patent No. 10,179,137. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,588,914. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.

Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,905,697. Although the claims at issue are not identical, they are not patentably distinct from each other because in each instance the claims recite a topical pharmaceutical composition comprising a steroid, an emulsifying agent, a polymer, water, a water-immiscible substance, and a penetration enhancer.  Therefore, the claims are not patentable distinct from each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612